                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE
                              )
LIBERTARIAN PARTY OF          )
NEW HAMPSHIRE,                )
                              )
       and                    )
                              )
JO JORGENSON                  )
                              )
       and                    )
                              )
SPIKE COHEN,                  )
                              )
       and                    )
                              )
DARRYL PERRY,                 )
                              )
       and                    )
                              )
JUSTIN O’DONNELL              )
                              )
       and                    )
                              )
ZACK DUMONT                   )
                              )
       and                    )
                              )
ANDREW OLDING,                )
     Plaintiffs,              )
                              )
       v.                     )        Civil Case No.: 1:20-cv-00688
                              )
GOVERNOR CHRISTOPHER T.       )
                 SUNUNU       )
In his official capacity as   )
Governor of the               )
State of New Hampshire        )
                              )
       and                    )
                              )
WILLIAM GARDNER,              )
in his official capacity as   )
Secretary of State of the     )
State of New Hampshire,       )
        Defendant             )
                              )



                                   1
      PLAINTIFFS’ REQUESTED FINDINGS OF FACT AND RULINGS OF LAW


       NOW COME the Plaintiffs, incorporating the joint statement of agreed upon facts

and stating as follows:

   A. Findings of Fact

       1. The Libertarian Party of New Hampshire has had a presence in New

          Hampshire electoral politics since 1973.

       2. It has had candidates for state-wide office on the election ballot since 2008,

          as well as in earlier cycles.

       3. This history demonstrates that it has community support.

       4. Through most election cycles, it has achieved ballot access through securing

          nomination papers.

       5. The Party has secured these papers through the work of volunteers and paid

          solicitors.

       6. This method used by the Party to gain signatures on nomination papers have

          included:

          a. Canvassing tables outside of retail establishments.

          b. Door to door canvassing.

          c. Staffing petition tables at public events.

          d. Securing petition signatures through mailings and emails.

       7. It has been the Party’s experience that attempting to secure signatures

          through mail and email solicitations has been unsuccessful because it has

          had a very low yield of signed petitions.



                                             2
8. The Party has utilized these same methods during the 2020 election cycle

   with at least the same degree of effort.

9. Their efforts have been substantially less successful than in past cycles

   because of:

   a. Justified health concerns of voters about engaging with solicitors at their

      homes or in front of retail establishments due to concern about the

      infectious nature of COVID-19 and the Governor’s Stay at Home order.

   b. The cancellation of almost all large and medium scale events since March.

   c. The reluctance of retail establishments since the start of the pandemic to

      have solicitation tables located on their properties.

   d. The Governor’s order banning the operation of non-essential businesses

      between March 16, 2020 and June 15, 2020.

   e. The health concerns of potential solicitors, both volunteered and paid.

10. As a result of the obstacles created by the pandemic the same activities have

   been about 25% as successful as in past cycles.

11. The exchange of nomination papers between the solicitor and the voter, as

   well as communication pertaining to the signing of nomination papers,

   requires physical interactions that are closer than 6 feet.

12. These interactions are contrary to the safety guidelines set forth by the CDC

   and other public health authorities.

13. In order to secure enough petitions to meet the statutory requriements, the

   Plaintiffs need to secure about 1/3 above those requirements to compensate




                                      3
      for signed papers that are not certified by the Supervisor of the Checklist or

      accepted by the Secretary of State because of technical errors.

   14. Between March 16, 2020 and June 15, 2020, the Governor’s Stay at Home

      order was in effect. During that time Plaintiffs’ attempted to secure signatures

      through email and regular mail but with a very low success response.

   15. The Plaintiffs have attempted unsuccessfully through correspondence with

      the Defendants to secure an executive order modifying the nomination

      petition requirements because of the conditions of the pandemic.

   16. The New Hampshire Select Committee on 2020 Emergency Election Support

      has recognized that:

          Legal requirements for independent candidates and third parties to get

          petition signatures are complex in normal times. In this time of social

          distancing, Stay at Home orders and the like, it may make those actions

          impossible on a practical basis.

   17. Adding Plaintiffs to the ballot would not create ballot clutter.

B. Proposed Rulings of Law

   1. The right of political parties and candidates to ballot access is a fundamental

      First Amendment right as is the right of voters who choose to associate

      together to express their support [of the candidates] and the views he

      espoused.” Anderson v. Celebrezze, 460 U.S. 780, 806 (1983).

   2. Third party candidacies benefits “the diversity and competition in the

      marketplace of ideas”. Libertarian Party of New Hampshire v. William Gardner

      843 F3d 20, 32 (2016) (quoting from Anderson at 460 U.S. 794).



                                          4
3. The First Amendment prohibits any severe burden on ballot access unless

   justified by a compelling state interest which is narrowly tailored to serve that

   interest. Anderson v. Celebrezze, 460 U.S. 780 (1983), Burdick. V. Takushi,

   504 U.S. 428 (1992).

4. Under the conditions of the pandemic, the requirements that candidates for

   vice president, governor and senator secure 3,000 verified signatures, and for

   the House of Representatives 1,500 signatures, creates a severe burden on

   the Plaintiffs’ ballot access because those conditions greatly magnify the

   effort and resources required to meet those thresholds.

5. The securing of First Amendment rights should not require the Plaintiffs to

   engage in nomination solicitation activities which put their health, and the

   health and safety of potential voters, at risk.

6. Unless the number of nomination signature requirements are modified, there

   is a substantial risk that the Plaintiffs will suffer irreparable harm as a result of

   being denied ballot access.

7. Given Plaintiffs’ success in securing ballot access in past election cycles, and

   their active efforts to overcome the obstacles created by the pandemic during

   this cycle, it would be fundamentally unfair to deny them ballot access based

   upon pandemic circumstances outside of their control.

8. Enforcement of the statutory requirements under the conditions of the

   pandemic is not narrowly tailored to the securing of a compelling state

   interest.




                                       5
         9. Where candidates of a party are threatened by denial of ballot access,

            despite a history of demonstrated community support, because of

            circumstances outside of their control, the appropriate legal remedy is to

            order that they be placed on the ballot.

         10. Granting Plaintiffs ballot access would not harm any compelling interest of the

            State.

         11. Plaintiffs have demonstrated a strong likelihood of prevailing on the merits.

         12. The balance of equities favor the Plaintiffs.

         13. The public interest favors granting injunctive relief.




                                                             Respectfully submitted,


                                                             Libertarian Party of
                                                              New Hampshire

                                                             By It’s attorneys,

                                                             Backus, Meyer & Branch, LLP

Dated:          7/17/20                             By:            /s/ Jon Meyer
                                                             Jon Meyer, NH Bar # 1744
                                                             116 Lowell Street, P.O. Box 516
                                                             Manchester, NH 03105-0516
                                                             603-668-7272
                                                             jmeyer@backusmeyer.com




                                                6
                              CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing has been delivered electronically, via
ECF/NexGen, this 17th day of July, 2020 to all counsel of record.

                                                 /s/ Jon Meyer
                                                 Jon Meyer




                                            7
